Citation Nr: 0704224	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and K. S. 



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  The veteran died in May 2004.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The appellant withdrew her claim for service connection for 
the cause of the veteran's death at her May 2005 RO hearing.  
Therefore, that issue is not before the Board.  


FINDINGS OF FACT

1.  The veteran died in May 2005.  The death certificate 
lists the cause of death as congestive heart failure.  

2.  At the time of his death, the veteran had two service-
connected disabilities:  bilateral hearing loss, rated as 100 
percent disabling; and scars on the eardrums secondary to 
surgery for otosclerosis with symptoms of vertigo and 
tinnitus, rated as 10 percent disabling.  

3.  The appellant's claim for DIC pursuant to 38 U.S.C.A. § 
1318 based on hypothetical entitlement to a total disability 
rating for a continuous period of at least 10 years prior to 
the veteran's death is barred by law.


CONCLUSION OF LAW

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2006).  If the veteran's 
death is not determined to be service connected, as is the 
case here, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a). 

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service. Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c) (emphasis added).

The phrase "entitled to receive" means that at the time of 
death, the veteran had service-connected disabilities rated 
totally disabling by VA, but was not receiving compensation 
due to one of eight possible circumstances.  See 38 C.F.R. § 
3.22(b).  This does not apply to the veteran because he was 
receiving compensation at the time of his death.  In any 
event, none of the circumstances apply.

The appellant contends that the veteran's bilateral hearing 
loss should have been rated as 100 percent disabling prior to 
February 14, 1997, because his audiology results were 
approaching the threshold to a 100 percent rating.  In 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
held that the January 21, 2000 amendment to 38 C.F.R. § 3.22, 
which eliminated hypothetical entitlement to DIC under 
38 U.S.C.A. § 1318, was applicable to claims pending as of 
the regulatory change.  In other words, hypothetical 
entitlement must be considered and applied with respect to 
claims for DIC under 38 U.S.C.A. § 1318 filed prior to 
January 21, 2000.  On and after that date, hypothetical 
entitlement claims are not authorized.  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  In this regard, the appellant's claim 
for DIC benefits was filed in June 2004.  Consequently, a 
hypothetical entitlement analysis is barred under 38 C.F.R. 
§ 3.22.  

Even if such an analysis were not barred, the veteran was not 
entitled to a 100 percent rating prior to February 14, 1997.  
Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  38 C.F.R. § 4.85(e), Table VII.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Even if the 
veteran's audiometric evaluations were close to the threshold 
for a 100 percent evaluation, they did not meet them.  As a 
rating for bilateral hearing loss is established by 
mechanical formula, there is no opportunity for the rater to 
subjectively assign a 100 percent evaluation if the veteran's 
audiometric results approached, but did not meet, the 
threshold for such an evaluation.  

The veteran was awarded a 100 percent disability evaluation 
effective February 14, 1997.  He veteran did not have total 
disability for a period of ten or more years immediately 
preceding his death in May 2004.  It follows that he also did 
not have total disability for at least five years from the 
date of his separation from service in November 1945.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  

In addition, there has been no allegation or evidence of 
error in any prior final decision, nor has the appellant or 
her representative identified any other basis for granting 
this claim.  38 C.F.R. § 3.22(b)(1).

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2004, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the appellant to provide any evidence in her 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the July 2004 VCAA 
notice otherwise fully notified the appellant of the need to 
give VA any evidence pertaining to her claim, such that there 
is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the veteran, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

Since the Board has concluded above that the preponderance of 
the evidence is against the appellant's claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


